ORDER
PER CURIAM.
Ms. Marie L. Berrey is the mother of K.B., who was born on March 27, 1999. Mr. J.C. Berrey and Ms. Patricia Berrey are the paternal grandparents of K.B. David Berrey, KB.’s father, who was the son of J.C. and Patricia, died. The Grandparents received visitation rights under a default judgment. Mother moved to have the default judgment set aside and the circuit court denied her motion. Although Mother presented a meritorious defense, she failed to show good cause for her failure to respond to the petition. For reasons set forth in the memorandum, we affirm. Rule 84.16(b).